DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 5/10/2022 has been entered. Claims 1-5, 7-19, and 21-29 remain pending in this application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 12-13, 16, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Shockley et al. (US PGPub 2016/0095782) in view of Thiel et al. (US PGPub 2018/0258882), and further in view of Cottrell (US PGPub 2016/0095788),.
Regarding claim 1, Shockley teaches a massaging apparatus system (see abstract and Fig. 11) with a convenient replaceable control circuit (Fig. 11, 650; see paragraph 96, control unit is replaceable with ‘convenient’ being a subjective term), comprising,
A body (Fig. 1, 600) having a shoulder strap (see Fig. 1, showing shoulder straps, the shoulder straps are secured to the user with fasteners 130);
At least one massage head (see Fig. 5, oscillators 110);
A control circuit (Fig. 11, 650); and
A substantially closed storage space having at least one exit (see paragraph 96, controller placed within the container so it has at least one exit), wherein the control circuit is stored in the substantially closed storage space (see paragraph 96; see also Figs. 11 and 24; controller 650 may be placed in a container that is attached to the vest),
a function control board in communication with the control circuit (see paragraph 63, a touchpad may be used to input controls to the control circuit, a touchpad being a board used to control the functions of the device) 
Wherein the control circuit has at least one cable connecting with the at least one massage head (Fig. 11, cable 670 connects the controller to the massage heads of the oscillators),
Wherein the cable goes through the at least one exit and has at least one fast connector which connects and disconnects the control circuit and massage head (see paragraph 104 and Fig. 11, with the controller in a container, the cable exits through the container; the cables are easily connected/disconnected).
Shockely does not teach wherein the substantially closed storage space has at least one exit with a width of at least 10mm.
However, Theil teaches an analogous wearable vest (see Fig. 8) with a storage space for components (see paragraph 2; see Fig. 8, pouch 110) wherein the substantially closed storage space has at least one exit with a width of at least 10mm (see Fig. 1; see paragraph 126-128, the pouch has opening 116 and is designed to hold a battery about 9.75 inches long and about 8.6 inches wide, so the opening is at least 10 mm wide).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the closed storage space of Shockley to have an exit with a width of at least 10mm for the purpose of having an opening wide enough to accommodate typical electronic sizes that allows for easy replacement of components.
Shockley further does not teach wherein the function control board is located in the shoulder strap. 
However, Cottrell teaches an analogous wearable massage device (see abstract and Fig. 1) wherein the function control board (fig. 1, 88; see paragraph 21) is located in the shoulder strap (see paragraph 21 and Fig. 1, control board 88 located in should strap).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the control board of Shockley to be located in the shoulder strap, as taught by Cottrell, for the purpose of placing the control board in a convenient location for the user to access. Further, the placement of the control board in the shoulder strap would be an obvious matter of design choice that would not modify the operation of the device of Shockley (see MPEP 2144.VI).
Regarding claim 2, Shockley, as modified, further teaches wherein the body has a power source storage space and a power source (see Fig. 11, battery 660; see paragraph 96, battery may be held in container attached to the vest), and the power source is connected with a cable extended from the substantially closed storage space (see Fig. 11; see Fig. 24 showing containers for parts, battery can be housed in containers as shown, the cable extends from the storage space).
Regarding claim 3, Shockley, as modified, teaches all previous elements of the claim as stated above. Shockley does not explicitly disclose wherein the substantially closed storage space further comprises a second exit, and the cable goes through the second exit.
However, Theil teaches an analogous wearable vest (see Fig. 8) with a storage space for components (see paragraph 2; see Fig. 8, pouch 110) wherein the substantially closed storage space comprises a second exit (fig. 2, 120), and the cable goes through the second exit (see fig.2, cable 152 goes through second exit 120; see paragraph 25).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the closed storage space of Shockley to have a second exit for the cable, as taught by Theil, for the purpose of allowing the cable to connect to the controller through the container while still having the container closed, protecting the controller from the elements.
Regarding claim 4, Shockley further teaches wherein the exit of the substantially closed storage space has a fastener to secure the opening (see paragraph 96, zipper or closure flap used to close the opening).
Regarding claim 7, Shockley further teaches wherein the function control board is connected by a cable extended from the substantially closed storage space (see Fig, 1 and Fig. 11 of Shockley, a cable extends from the storage space of the controller to connect to components, in the embodiment in which the controller is controlled by a touchpad aka ‘function control board’, it would be connected to the controller in the same way).
Regarding claim 8, Shockley, teaches all previous elements of the claim as stated above. Shockley does not teach a substantially rigid material under the function control board. 
However, Theil teaches an analogous wearable vest (see Fig. 8) with storage spaces for components (see paragraph 2; see Fig. 8, pouch 110) wherein a substantially rigid material is placed under the electrical component (see Fig 17A; see also paragraphs 162 and 164; the housing for the wearable pouch includes a first substrate that is made of rigid material).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the housing for the function control board of the modified Shockley to include a substantially rigid material, as taught by Theil, for the purpose of housing an electronic component in pouch that keeps its shape and shields the user from the heat of the component (see paragraphs 162 and 164 of Theil, the configuration of Theil is intended to dissipate heat from the component, the rigidity of the material used in the layers inherently provides structure to keep the pouch’s shape).
Regarding claim 12, Shockley further teaches the body comprising a second substantially closed storage space with exit to replace the massage head and for the cable to go through (see paragraph 96; see also Fig. 24 showing the massage heads in containers and cables connected therethrough).
Regarding claim 13, Shockley, as modified by Thiel, further teaches wherein the cable connecting to the control circuit can be removed from the exit to disconnect the cable from the control circuit and replace the control circuit (see Shockley paragraph 104; see Thiel paragraph 26 and Fig. 2, the ends of the cables are disconnect-able to allow replacement of the unit within).
Regarding claim 16, Shockley, further teaches wherein the substantially closed storage space is a detachable panel of the body (see paragraph 96; see also Fig. 11 and 25; the containers may be attached via hook and loop to the vest body).
Regarding claim 27, Shockley, as modified by Thiel, further teaches wherein the cable connecting to the control circuit can be removed from the exit to disconnect the cable from the control circuit and replace the control circuit (see Shockley paragraph 104; see Thiel paragraph 26 and Fig. 2, the ends of the cables are disconnect-able to allow replacement of the unit within). 
Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Shockley et al. (US PGPub 2016/0095782) in view of Thiel et al. (US PGPub 2018/0258882), further in view of Cottrell (US PGPub 2016/0095788), as applied to claim 1 above, and further in view of Lamarque (US PGPub 2006/0218692).
Regarding claim 5, Shockley, as modified, teaches all previous elements of the claim as stated above. Shockley does not teach wherein the substantially closed storage space opening be made by elastic material.
However, Lamarque teaches an analogous wearable therapeutic device (see abstract and Fig. 1) with substantially closed storage spaces for components (see Fig. 1, pockets 28-36; see paragraph 23) wherein the openings are made by elastic material (see paragraph 11).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the storage space of Shockley to have elastic openings, as taught by Lamarque, for the purpose of allowing the user to easily open and close the space to remove the device (see paragraph 11 of Lamarque).
Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Shockley et al. (US PGPub 2016/0095782) in view of Thiel et al. (US PGPub 2018/0258882), and further in view of Cottrell (US PGPub 2016/0095788), as applied to claim 1 above, and further in view of Lewis Jr. et al.  (US PGPub 2016/0136462).
Regarding claim 9, Shockley, as modified, teaches all previous elements of the claim as stated above. Shockley does not teach wherein the cable forks to at least two cables to connect with the control circuit, the massage heads in the body, a power source, and connecting the function control board.
However, Lewis an analogous wearable therapeutic device with multiple components (see abstract and Fig. 1) wherein the cable forks to at least two cables to connect with the control circuit and the therapeutic components (see Fig. 7; see paragraph 79).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the cable of Shockley to fork to at least two cables, as taught by Lewis, for the purpose of allowing a single cable to connect to multiple components from the controller in order to minimize the number of cables coming from the controller (see paragraph 79 of Lewis). As modified, the cable would connect to the massage heads, power source, and control board of Shockley as those components are part of the system taught by Shockley.
Claims 10-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shockley et al. (US PGPub 2016/0095782) in view of Thiel et al. (US PGPub 2018/0258882), further in view of Cottrell (US PGPub 2016/0095788), as applied to claim 1 above, and further in view of NPL ’16 Types of Fiber Optic connectors to Choose From’ (Hereinafter “Ad-net”).
Regarding claim 10, Shockley, as modified, teaches all previous elements of the claim as stated above and further teaches the control circuit further comprising a second cable, wherein the second cable having a connector to connect and disconnect the function control board and the control circuit (see Fig. 11 of Shockely, the control circuit has several cables to connect to components).
Shockely does not teach wherein the second cable has at least one fast connector.
However, Ad-net teaches that fast connectors are used where flexibility is needed at termination points when an optical signal is routed and that fast connectors are sturdy and can handle multiple connections (see page 1 of attached NPL, as stated above, the term ‘fast connector’ is being interpreted as meaning fiber optic connectors).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the cable of Shockley to have a fast connector for the purpose of using a connection that makes it easy to disconnect and replace the control circuit while maintaining a sturdy connection when in use.
Regarding claim 11, Shockley, as modified, teaches all previous elements of the claim as stated above and further teaches the control circuit further comprising a third cable, wherein the third cable has a connector that connects and disconnects to a power source and the control circuit (see Fig. 11 of Shockely, the control circuit has several cables to connect to components; see paragraph 67, the system is powered by known power sources, the control circuit would be connected to the power source to function).
Shockley does not teach wherein the third cable has at least one fast connector.
However, Ad-net teaches that fast connectors are used where flexibility is needed at termination points when an optical signal is routed and that fast connectors are sturdy and can handle multiple connections (see page 1 of attached NPL,  the term ‘fast connector’ is being interpreted as meaning fiber optic connectors with male and female ends).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the cable of Shockley to have a fast connector for the purpose of using a connection that makes it easy to disconnect and replace the control circuit while maintaining a sturdy connection when in use.
Regarding claim 14, Shockley, as modified, teaches all previous elements of the claim as stated above. Shockley does not teach the control circuit further comprising at least a fast connector detachably connecting the fast connector on the cable
However, Ad-net teaches that fast connectors are used where flexibility is needed at termination points when an optical signal is routed and that fast connectors are sturdy and can handle multiple connections (see page 1 of attached NPL, the term ‘fast connector’ is being interpreted as meaning fiber optic connectors with male and female ends).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the cable of Shockley to have a fast connector for the purpose of using a connection that makes it easy to disconnect and replace the control circuit while maintaining a sturdy connection when in use.
Regarding claim 15, Shockley, as modified, teaches all previous elements of the claim as stated above. Shockley does not teach wherein a fast connector is configured in the cable proximal to the control circuit
However, Ad-net teaches that fast connectors are used where flexibility is needed at termination points when an optical signal is routed and that fast connectors are sturdy and can handle multiple connections (see page 1 of attached NPL, the term ‘fast connector’ is being interpreted as meaning fiber optic connectors with male and female ends).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the cable of Shockley to have a fast connector for the purpose of using a connection that makes it easy to disconnect and replace the control circuit while maintaining a sturdy connection when in use. 
Shockely further does not disclose wherein the connector is configured on the cable proximal to the control circuit. However, Thiel teaches an analogous wearable vest (see Fig. 8) with a storage space for components (see paragraph 2; see Fig. 8, pouch 110) wherein the connection to the control circuit is proximal the control circuit (see Fig. 1, connector 152).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the connector of Shockley to be located proximal to the control circuit for the purpose of making the circuit easier to replace without excessive cabling.
Claims 17-18, 24-26, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Shockley et al. (US PGPub 2016/0095782) in view of Thiel et al. (US PGPub 2018/0258882), further in view of Cottrell (US PGPub 2016/0095788), and further in view of NPL ’16 Types of Fiber Optic connectors to Choose From’ (Hereinafter “Ad-net”).
Regarding claim 17, Shockley teaches a massaging apparatus system (see abstract and Fig. 11) with a convenient replaceable control circuit (Fig. 11, 650; see paragraph 96, control unit is replaceable with ‘convenient’ being a subjective term), comprising,
A body (Fig. 1, 600) having a shoulder strap (see Fig. 1, showing shoulder straps, the shoulder straps are secured to the user with fasteners 130);
At least one massage head (see Fig. 5, oscillators 110);
A control circuit (Fig. 11, 650); and
a function control board in communication with the control circuit (see paragraph 63, a touchpad may be used to input controls to the control circuit, a touchpad being a board used to control the functions of the device) 
A substantially closed storage space having at least one exit (see paragraph 96, controller placed within the container so it has at least one exit),
a fastener to secure the substantially closed storage space (see paragraph 96, zipper or closure flap used to close the opening)
 wherein the control circuit is stored in the substantially closed storage space (see paragraph 96; see also Figs. 11 and 24; controller 650 may be placed in a container that is attached to the vest),
Wherein the control circuit has at least one cable connecting with the at least one massage head (Fig. 11, cable 670 connects the controller to the massage heads of the oscillators),
Wherein the cable goes through the at least one exit and has at least one fast connector which connects and disconnects the control circuit and massage head (see paragraph 104 and Fig. 11, with the controller in a container, the cable exits through the container; the cables are easily connected/disconnected).
Shockely does not teach wherein the substantially closed storage space has at least one exit with a width of at least 10mm.
However, Theil teaches an analogous wearable vest (see Fig. 8) with a storage space for components (see paragraph 2; see Fig. 8, pouch 110) wherein the substantially closed storage space has at least one exit with a width of at least 10mm (see Fig. 1; see paragraph 126-128, the pouch has opening 116 and is designed to hold a battery about 9.75 inches long and about 8.6 inches wide, so the opening is at least 10 mm wide).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the closed storage space of Shockely to have an exit with a width of at least 10mm for the purpose of having an opening wide enough to accommodate typical electronic sizes that allows for easy replacement of components.
Shockley further does not teach wherein the function control board is located in the shoulder strap. 
However, Cottrell teaches an analogous wearable massage device (see abstract and Fig. 1) wherein the function control board (fig. 1, 88; see paragraph 21) is located in the shoulder strap (see paragraph 21 and Fig. 1, control board 88 located in should strap).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the control board of Shockley to be located in the shoulder strap, as taught by Cottrell, for the purpose of placing the control board in a convenient location for the user to access. Further, the placement of the control board in the shoulder strap would be an obvious matter of design choice that would not modify the operation of the device of Shockley (see MPEP 2144.VI).
Shockley further does not explicitly disclose wherein the substantially closed storage space further comprises a second exit, and the cable goes through the second exit.
However, Theil teaches an analogous wearable vest (see Fig. 8) with a storage space for components (see paragraph 2; see Fig. 8, pouch 110) wherein the substantially closed storage space comprises a second exit (fig. 2, 120), and the cable goes through the second exit (see fig.2, cable 152 goes through second exit 120; see paragraph 25).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the closed storage space of Shockley to have a second exit for the cable, as taught by Theil, for the purpose of allowing the cable to connect to the controller through the container while still having the container closed, protecting the controller from the elements.
Shockley further doesn’t teach wherein the control circuit has at least one cable with a fast connector that connects and disconnects the control circuit and massage head and goes through the second exit.
However, Ad-net teaches that fast connectors are used where flexibility is needed at termination points when an optical signal is routed and that fast connectors are sturdy and can handle multiple connections (see page 1 of attached NPL, as stated above, the term ‘fast connector’ is being interpreted as meaning fiber optic connectors).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the cable of Shockley to have a fast connector for the purpose of using a connection that makes it easy to disconnect and replace the control circuit while maintaining a sturdy connection when in use. As modified, Shockley teaches at least one cable with a fast connector that connects and disconnects the control circuit and massage head and goes through the second exit (see Fig. 11 and 24 of Shockley and Fig. 2 of Thiel; as modified the cable connecting to the massage heads of Shockley go through the second exit).
Regarding claim 18, Shockley, as modified, further teaches wherein the body has a power source storage space and a power source (see Fig. 11, battery 660; see paragraph 96, battery may be held in container attached to the vest), and the power source is connected with a cable extended from the substantially closed storage space (see Fig. 11; see Fig. 24 showing containers for parts, battery can be housed in containers as shown, the cable extends from the storage space).
Regarding claim 24, Shockley, as modified, teaches all previous elements of the claim as stated above and further teaches the control circuit further comprising a second cable, wherein the second cable having a connector to connect and disconnect the function control board and the control circuit (see Fig. 11 of Shockely, the control circuit has several cables to connect to components).
Shockely does not teach wherein the second cable has at least one fast connector.
However, Ad-net teaches that fast connectors are used where flexibility is needed at termination points when an optical signal is routed and that fast connectors are sturdy and can handle multiple connections (see page 1 of attached NPL, the term ‘fast connector’ is being interpreted as meaning fiber optic connectors with male and female ends).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the cable of Shockley to have a fast connector for the purpose of using a connection that makes it easy to disconnect and replace the control circuit while maintaining a sturdy connection when in use.
Regarding claim 25, Shockley, as modified, teaches all previous elements of the claim as stated above and further teaches the control circuit further comprising a third cable, wherein the third cable has a connector that connects and disconnects to a power source and the control circuit (see Fig. 11 of Shockely, the control circuit has several cables to connect to components; see paragraph 67, the system is powered by known power sources, the control circuit would be connected to the power source to function).
Shockley does not teach wherein the third cable has at least one fast connector.
However, Ad-net teaches that fast connectors are used where flexibility is needed at termination points when an optical signal is routed and that fast connectors are sturdy and can handle multiple connections (see page 1 of attached NPL, the term ‘fast connector’ is being interpreted as meaning fiber optic connectors with male and female ends).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the cable of Shockley to have a fast connector for the purpose of using a connection that makes it easy to disconnect.
Regarding claim 26, Shockley further teaches the body further comprising a second substantially closed storage space with an cable exit to replace the massage head and for cable go through (see Fig. 24 and paragraph 96, the massage heads are in their own containers with exits for the cable).
Regarding claim 28, Shockley, as modified, teaches all previous elements of the claim as stated above. Shockley does not teach the control circuit further comprising at least a fast connector detachably connecting the fast connector on the cable
However, Ad-net teaches that fast connectors are used where flexibility is needed at termination points when an optical signal is routed and that fast connectors are sturdy and can handle multiple connections (see page 1 of attached NPL, as stated above, the term ‘fast connector’ is being interpreted as meaning fiber optic connectors).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the cable of Shockley to have a fast connector for the purpose of using a connection that makes it easy to disconnect and replace the control circuit while maintaining a sturdy connection when in use.
Regarding claim 29, Shockley, as modified, teaches all previous elements of the claim as stated above. Shockley does not teach wherein a fast connector is configured in the cable proximal to the control circuit
However, Ad-net teaches that fast connectors are used where flexibility is needed at termination points when an optical signal is routed and that fast connectors are sturdy and can handle multiple connections (see page 1 of attached NPL, as stated above, the term ‘fast connector’ is being interpreted as meaning fiber optic connectors).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the cable of Shockley to have a fast connector for the purpose of using a connection that makes it easy to disconnect and replace the control circuit while maintaining a sturdy connection when in use. 
Shockely further does not disclose wherein the connector is configured on the cable proximal to the control circuit. However, Thiel teaches an analogous wearable vest (see Fig. 8) with a storage space for components (see paragraph 2; see Fig. 8, pouch 110) wherein the connection to the control circuit is proximal the control circuit (see Fig. 1, connector 152).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the connector of Shockley to be located proximal to the control circuit for the purpose of making the circuit easier to replace without excessive cabling.
Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Shockley et al. (US PGPub 2016/0095782) in view of Thiel et al. (US PGPub 2018/0258882) further in view of Cottrell (US PGPub 2016/0095788), further in view of NPL ’16 Types of Fiber Optic connectors to Choose From’ (Hereinafter “Ad-net”) as applied to claim 17 above, and further in view of Lamarque (US PGPub 2006/0218692).
Regarding claim 19, Shockley, as modified, teaches all previous elements of the claim as stated above. Shockley does not teach wherein the substantially closed storage space exit be made by elastic material.
However, Lamarque teaches an analogous wearable therapeutic device (see abstract and Fig. 1) with substantially closed storage spaces for components (see Fig. 1, pockets 28-36; see paragraph 23) wherein the openings are made by elastic material (see paragraph 11).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the storage space of Shockley to have elastic openings, as taught by Lamarque, for the purpose of allowing the user to easily open and close the space to remove the device (see paragraph 11 of Lamarque).
Claims 21-22 rejected under 35 U.S.C. 103 as being unpatentable over Shockley et al. (US PGPub 2016/0095782) in view of Thiel et al. (US PGPub 2018/0258882), further in view of Cottrell (US PGPub 2016/0095788), further in view of NPL ’16 Types of Fiber Optic connectors to Choose From’ (Hereinafter “Ad-net”) as applied to claim 17 above, and further in view of Raviv (US PGPub 2012/0186000).
Regarding claim 21, Shockley, as modified, teaches all previous elements of the claim as stated above. Shockley does not teach wherein the function control board is located in the shoulder strap of the body, and is connected by a cable extended from the substantially closed storage space.
However, Raviv teaches an analogous wearable system with a convenient replaceable control unit (see abstract, see Fig. 2, the wearable has a pocket to easily place a control unit 100 within) comprising a function control board (see Fig. 2, touchpad 27) wherein the function control board is located in the shoulder of the body (see Fig. 2).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the touchpad of Shockley, to be located in the shoulder of the body, as taught by Raviv, for the purpose of placing the touchpad in a convenient location for the user to access. As modified, Shockley further teaches wherein the control unit is connected by a cable extended from the substantially closed storage space (see Fig. 11 of Shockley, a cable extends from the storage space of the controller to connect to components; see paragraph 42 of Raviv, the pocket for the touchpad is designed to house any necessary wires).
Regarding claim 22, Shockley, as modified by Raviv, teaches all previous elements of the claim as stated above. Shockley does not teach a substantially rigid material under the function control board. 
However, Theil teaches an analogous wearable vest (see Fig. 8) with storage spaces for components (see paragraph 2; see Fig. 8, pouch 110) wherein a substantially rigid material is placed under the electrical component (see Fig 17A; see also paragraphs 162 and 164; the housing for the wearable pouch includes a first substrate that is made of rigid material).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the housing for the function control board of the modified Shockley to include a substantially rigid material, as taught by Theil, for the purpose of housing an electronic component in pouch that keeps its shape and shields the user from the heat of the component (see paragraphs 162 and 164 of Theil, the configuration of Theil is intended to dissipate heat from the component, the rigidity of the material used in the layers inherently provides structure to keep the pouch’s shape).
Claim 23 rejected under 35 U.S.C. 103 as being unpatentable over Shockley et al. (US PGPub 2016/0095782) in view of Thiel et al. (US PGPub 2018/0258882), further in view of NPL ’16 Types of Fiber Optic connectors to Choose From’ (Hereinafter “Ad-net”), further in view of Cottrell (US PGPub 2016/0095788), as applied to claim 17 above, and further in view of Lewis Jr. et al.  (US PGPub 2016/0136462).
Regarding claim 23, Shockley, as modified, teaches all previous elements of the claim as stated above. Shockley does not teach wherein the cable forks to at least two cables to connect with the control circuit, the massage heads in the body, a power source, and connecting the function control board.
However, Lewis an analogous wearable therapeutic device with multiple components (see abstract and Fig. 1) wherein the cable forks to at least two cables to connect with the control circuit and the therapeutic components (see Fig. 7; see paragraph 79).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the cable of Shockley to fork to at least two cables, as taught by Lewis, for the purpose of allowing a single cable to connect to multiple components from the controller in order to minimize the number of cables coming from the controller (see paragraph 79 of Lewis). As modified, the cable would connect to the massage heads, power source, and control board of Shockley as those components are part of the system taught by Shockley.

Response to Arguments
Applicant's arguments filed 5/10/2022 have been fully considered but they are not persuasive. Applicant argues that Shockley does not teach the limitation “wherein the control circuit has at least one cable with at least one fast connector that connect and disconnects the control circuit.” Applicant further argues that Shockley’s teaching that the control unit may be directly wired to the engines or may be wireless coupled or directly attached to the engines somehow teaches away from “a fast connector”. However, this teaching in Shockley does not teach away and merely states that multiple types of connections are contemplated, as is known in the art. To be ‘directly’ connected is in contrast to being ‘wirelessly’ connected and a ‘direct’ connection includes a connection with a connector via a wire. Shockley teaches “electrical couplings” to couple the control unit to the engines. An electrical coupling is more than a direct, hardwired connection to the engines. A “coupling” is a device for connecting parts and requires a structure rather than just a wire being soldered, for example, to the device. Therefore, the electrical couplings 670 of Shockley are “connectors” and read on the limitations of claims 1 and 17. Further “fast connector” does not require any specific structure as applicant implies. This connection can be quickly disconnected as opposed to a connection that does not use a coupling such as soldering the wire directly to the device.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 3785                                                                                                                                                                                                        
/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799